

EXHIBIT 10.1    
[eximage1a01.jpg]
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD GRANT AGREEMENT
Pursuant to the Allergan, Inc. 2011 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the employee listed below (“Participant”)
an award of Restricted Stock Units (the “Restricted Stock Units”). The
Restricted Stock Units are subject to all of the terms and conditions set forth
in this Performance-based Restricted Stock Unit Award Grant Agreement (this
“Grant Agreement”), in the Terms and Conditions attached hereto as Exhibit A
(the “Terms”), in the Country- Specific Terms, if any, for Participant’s country
attached hereto as Exhibit B (the “Country-Specific Terms”) and in the Plan
attached hereto as Exhibit C, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Agreement.
Each Restricted Stock Unit represents the right to receive one share of the
Company’s common stock, par value $0.01 (“Stock”), at the time the Restricted
Stock Unit is available for distribution in accordance with the terms and
conditions set forth in the Plan, the Terms and the Country-Specific Terms.
Participant:
[______]
Grant Date:
[______]
Number of Restricted Stock Units:
[______]
Vesting Schedule:
The Restricted Stock Units initially shall be unvested. Subject to Article II of
the Terms, should Participant remain continuously employed with the Company
until the completion of the Written Certification (as defined below) (such date,
the “Certification Date”), then, subject to the Company’s achievement of each of
the TSR Target and the Performance EPS Target (each, as defined in the Terms),
then 100% of the Restricted Stock Units shall vest on the Certification Date, if
at all, (as adjusted from time to time pursuant to Section 14.2 of the Plan).
 
 
 
Except as provided in Sections 2.3(b) or 2.4(d) of the Terms (or anything to the
contrary in the Country-Specific Terms), in no event shall Participant vest in
any Restricted Stock Units following Participant’s Termination of Employment (as
defined in Section 1.1 of the Terms).
















 

--------------------------------------------------------------------------------



Written Certification:
Not later than forty-five (45) days following December 31, 2016, the
Organization & Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) shall certify in writing (i) whether the Performance
EPS Target was achieved, and (ii) whether the TSR Target was achieved (the
“Written Certification”).
 
 
Distribution Schedule:
Following the Certification Date, the shares of Stock subject to the Restricted
Stock Units that vest (if any) shall be distributable in accordance with
Sections 2.5 and 3.17 of the Terms.



All decisions and interpretations of the Administrator arising under the Plan,
this Grant Agreement, the Terms or the Country-Specific Terms, if applicable, or
relating to the Restricted Stock Units shall be binding, conclusive and final.
ALLERGAN, INC.


By:




________________________________________
Print Name:
David E.I. Pyott

Title:
Chairman of the Board and Chief Executive Officer

Address:
2525 Dupont Drive

Irvine, California 92612


Attachments:
Terms and Conditions (Exhibit A)

Peer Group (Exhibit A-1)
Country-Specific Terms (Exhibit B)
Allergan, Inc. 2011 Incentive Award Plan (Exhibit C)
Allergan, Inc. 2011 Incentive Award Plan Prospectus (Exhibit D)



















 

--------------------------------------------------------------------------------



EXHIBIT A TO THE
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD GRANT AGREEMENT
TERMS AND CONDITIONS
October 2014
Performance-based Award
Pursuant to the Performance-based Restricted Stock Unit Award Grant Agreement
(the “Grant Agreement”) to which these Terms and Conditions (the “Terms”) are
attached, Allergan, Inc. (the “Company”) granted to the participant
(“Participant”) specified on the Grant Agreement a restricted stock unit award
(the “Restricted Stock Units”) under the Allergan, Inc. 2011 Incentive Award
Plan (the “Plan”), subject to the terms and conditions of the Grant Agreement,
the Terms, the Plan and the Country-Specific Terms, if any, for Participant’s
country attached to the Grant Agreement as Exhibit B (the “Country-Specific
Terms”). Any reference herein to the Terms shall include the Country-Specific
Terms, as applicable.
I.
GENERAL

1.1.    Defined Terms. Wherever the following terms are used herein they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Agreement or, if not defined therein, the Plan.
“Average Market Value” means the average closing trading price per share of
Stock (or common stock of a company in the Peer Group, as applicable) on the
principal exchange on which the Stock (or common stock of a company in the Peer
Group, as applicable) is then traded, during the twenty (20) consecutive trading
days beginning or ending on a specified date for which such closing trading
price is reported by the applicable exchange or such other authoritative source
as the Administrator may determine.
“Adjusted Net Earnings” means Non-GAAP net earnings attributable to the Company
as furnished in the Company’s periodic reports of operating results. Non-GAAP
net earnings represent net earnings attributable to the Company as calculated
under generally accepted accounting principles in the United States (U.S. GAAP),
as adjusted to remove the effects of (i) extraordinary, unusual or non-recurring
items; (ii) accounting changes required by U.S. GAAP; (iii) expenses for
restructuring or productivity initiatives; (iv) integration and transaction
costs associated with business combinations; (v) changes in the fair value of
contingent consideration; (vi) amortization of acquired intangible assets; (vii)
impairment of goodwill and intangible assets; (viii) significant unusual legal
settlement expenses or recoveries; (ix) any unrealized gains or losses on
derivative instruments; (x) significant discrete income tax adjustments related
to transactions in previously filed tax returns; (xi) any other items that
management determines are not reflective of the Company’s core, ongoing business
activities; and (xii) any income tax effects of any adjustments with respect to
subclauses (i) through (xi) (such adjustments, collectively, the “Non-GAAP
Adjustments”).


“Beginning Average Market Value” means the Average Market Value during the
twenty (20) consecutive trading days ending on December 31, 2013.

A-1













--------------------------------------------------------------------------------



“Cause” means, (i) with respect to any Participant who is a party to a
change-in-control agreement with the Company or who participates in a
Company-sponsored change-in-control policy, plan or program, the definition
given to such term in the applicable agreement, policy, plan or program and (ii)
with respect to all other Participants, any conduct set forth on the Grant Date
(as defined in Section 2.1) in the Company’s employee handbook or Management
Practices and Guidelines (or any successor thereto) justifying immediate
termination without the benefit of a counseling review or severance pay.
“Ending Market Value” means, the Average Market Value during the twenty
(20) consecutive trading days ending on December 31, 2016.
“Net Earnings Impact of Future Business Combinations” means, with respect to any
business acquisition that is accounted for as a “business combination” under
U.S. GAAP that is completed subsequent to the Grant Date of this award, but
before the end of the Performance EPS Measurement Period, the aggregate impact
of the business combination(s) on Adjusted Net Earnings for the Performance EPS
Measurement Period, which shall be the Non-GAAP operating income attributable to
the acquired business(es) calculated in a manner consistent with the Company’s
internal financial reporting of management income statements, further adjusted
to deduct: (i) an allocation of general and administrative expenses; (ii) an
interest expense allocation; and (iii) a provision for income taxes. Non-GAAP
operating income represents operating income attributable to the acquired
business(es) as calculated under U.S. GAAP, as adjusted to exclude the effects
of the Non-GAAP Adjustments. The general and administrative expense allocation
will be calculated as the ratio of the Company’s total adjusted general and
administrative expenses divided by the Company’s total product net sales for the
Performance EPS Measurement Period, multiplied by the net sales of the acquired
business(es) for the period the acquired business(es) was included in the
Company’s financial statements during the Performance EPS Measurement Period.
The interest expense allocation will be calculated as the total cash portion of
the business acquisition price multiplied by the Company’s weighted average
interest rate on debt outstanding at acquisition date. The full cash portion of
the business acquisition price will be assumed to be outstanding for the purpose
of the interest allocation from the acquisition date to the end of the
Performance EPS Measurement Period.


“Peer Group” means the Company’s peer group set forth on Exhibit A-1; provided,
however, that if a constituent company in the Peer Group ceases to be actively
traded, due, for example, to merger or bankruptcy or the Administrator otherwise
reasonably determines that it is no longer suitable for the purposes of this
Agreement, then the Administrator in its reasonable discretion may eliminate
such company and may select a comparable company to be added to the Peer Group
for purposes of making the total shareholder return comparison required by
Section 2.2 meaningful and consistent across the TSR Performance Period.  
“Performance EPS” means the Company’s Performance Net Earnings divided by the
weighted-average number of common stock outstanding on a diluted basis during
the fiscal year ending December 31, 2016, adjusted to exclude the
weighted-average impact over the same period of any common stock issued for the
purpose of acquiring a business subsequent to the Grant Date of this award.
“Performance EPS Measurement Period” means the period beginning on January 1,
2016 and ending on December 31, 2016.

A-2













--------------------------------------------------------------------------------



“Performance EPS Target” means, with respect to the Performance EPS Measurement
Period, a Performance EPS of $10.00.
“Performance Net Earnings” means the Company’s Adjusted Net Earnings, adjusted
to exclude the Net Earnings Impact of Future Business Combinations.
“Performance Goals” shall mean (i) the Performance EPS Target and (ii) the TSR
Target.
“Qualifying Termination” means Participant’s Termination of Employment with the
Company or any Subsidiary during the 24-month period commencing on the date of a
Change in Control, unless:
(i)    Participant voluntarily terminates his or her employment with the Company
or any Subsidiary during such period. Participant, however, shall not be
considered to have voluntarily terminated his or her employment with the Company
or any Subsidiary if one or more of the following occurs following the Change in
Control, and subsequent to such event Participant elects to terminate his or her
employment with the Company or any Subsidiary: (A) a material diminution in
Participant’s base compensation; (B) a material diminution in Participant’s
position with the Company or any Subsidiary without Participant’s consent such
that there is a material diminution in Participant’s authority, duties or
responsibilities; (C) a change in Participant’s principal location of employment
that is both material and greater than fifty (50) miles from its location prior
to the Change in Control without Participant’s express written consent;
provided, however, that Participant hereby acknowledges that Participant may be
required to engage in travel in connection with the performance of Participant’s
duties and that such travel shall not constitute a change in Participant’s
principal location of employment for purposes hereof; or (D) any other action or
inaction that constitutes a material breach by the Company or any Subsidiary of
any agreement under which Participant provides services. Notwithstanding the
foregoing, Participant’s termination of his or her employment with the Company
or any Subsidiary as a result of the occurrence of any of the foregoing shall
not constitute a “Qualifying Termination” unless Participant gives the Company
written notice of such occurrence within ninety (90) days of such occurrence and
such occurrence is not cured by the Company within thirty (30) days of the date
on which such written notice is received by the Company.
(ii)    The termination is on account of Participant’s death or permanent and
total disability (within the meaning of Section 22(e)(3) of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”)).
(iii)    Participant is involuntarily terminated for Cause during such period.
In addition, notwithstanding anything contained in the Terms to the contrary, if
Participant’s Termination of Employment occurs prior to a Change in Control and
it is determined that such termination (x) was at the request of a third party
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control and who subsequently effectuates a Change in Control or (y)
otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then, for all purposes of the Terms, the date of
a Change in Control with respect to Participant shall mean the date immediately
prior to the date of Participant’s Termination of Employment.

A-3













--------------------------------------------------------------------------------



“Termination of Employment” means the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without Cause, including, without limitation, a
termination by resignation, discharge, death, disability or retirement, but
excluding terminations where there is a simultaneous reemployment or continuing
employment of Participant by the Company or any Subsidiary. The Administrator,
in its discretion, shall determine the effect of all matters and questions
relating to Participant’s Termination of Employment, including, without
limitation, when Participant is no longer actively employed for purposes of
Section 3.4(i), and the question of whether such Termination of Employment
resulted from a discharge for Cause or a Qualifying Termination. For purposes of
the Terms, Participant’s employee-employer relationship shall be deemed to be
terminated in the event that the Subsidiary employing Participant ceases to
remain a Subsidiary following any merger, sale of stock or other corporate
transaction or event (including, without limitation, a spin-off).
“TSR Performance Period” means the period beginning on January 1, 2014 and
ending on December 31, 2016.
“TSR Target” means, with respect to the TSR Performance Period, a Total
Shareholder Return of the Company greater than or equal to the 50th percentile
(as determined in accordance with standard statistical methodology) of the range
of Total Shareholder Returns during the TSR Performance Period of the
constituent companies included in the Peer Group, calculated in a manner
consistent with the TSR calculation methodology under this Agreement.
“Total Shareholder Return” or “TSR” means, with respect to the TSR Performance
Period, the compound annual total shareholder return of the Company (or of a
company in the Peer Group, as applicable), as measured by the change in the
price of the Stock of the Company (or common stock of a company in the Peer
Group, as applicable) over the TSR Performance Period (positive or negative),
calculated based on the Beginning Average Market Value as the beginning stock
price and the Ending Average Market Value as the ending stock price and assuming
dividends are reinvested based on the price of the Stock of the Company (or
common stock of a company in the Peer Group, as applicable) on the last trading
day of the month during which the ex-dividend date occurs.
“Written Agreement” means any written agreement between the Company and
Participant or any written policy approved by the Administrator that applies to
Participant.
1.2.    Incorporation of Terms of Plan. The Restricted Stock Units evidenced by
the Grant Agreement and the Terms are also subject to the terms and conditions
of the Plan, which are incorporated herein by reference.
II.
GRANT, VESTING AND DISTRIBUTION OF RESTRICTED STOCK UNITS

2.1.    Grant of Restricted Stock Units. Effective as of the grant date
specified on the Grant Agreement (the “Grant Date”), the Company irrevocably
grants to Participant an award of Restricted Stock Units, subject to the terms
and conditions set forth in the Plan, the Grant Agreement and the Terms. Each
Restricted Stock Unit represents the right to receive a share of the Company’s
common stock, par

A-4













--------------------------------------------------------------------------------



value $0.01 per share (“Stock”), at the time the Restricted Stock Unit is
available for distribution in accordance with the terms and conditions set forth
in the Plan and the Terms.
2.2.    Performance-Based Vesting of Restricted Stock Units.
(a)    Subject to Sections 2.2(b), 2.3 and 2.4, if each of the Performance EPS
Target and the TSR Target is achieved, then the Restricted Stock Units shall
vest in full on the Certification Date, subject to Participant’s continuous
service with the Company through the Certification Date.
(b)    Subject to Sections 2.3 and 2.4, and notwithstanding anything else to the
contrary contained herein, in the event that the Company fails to achieve the
TSR Target and/or the Performance EPS Target, then no Restricted Stock Units
shall vest, all of the Restricted Stock Units shall automatically terminate and
be forfeited as of the Certification Date without further notice and at no cost
to the Company, and Participant’s rights in the Restricted Stock Units,
including without limitation any Dividend Equivalent Rights, shall thereupon
lapse and expire.
(c)    Unless and until the Restricted Stock Units have vested in accordance
with this Section 2.2, Participant shall have no right to any distribution made
with respect to such Restricted Stock Units. Subject to Sections 2.3 and 2.4 or
anything to the contrary in the Country-Specific Terms, as applicable, in the
event of Participant’s Termination of Employment prior to the Certification
Date, any Restricted Stock Units will automatically terminate and be forfeited
as of the termination date without further notice and at no cost to the Company,
and Participant’s rights in any such Restricted Stock Units and such portion of
the Award, including without limitation any Dividend Equivalent Rights, shall
thereupon lapse and expire.
2.3.    Effect of Death or Disability. Notwithstanding anything to the contrary
in Section 2.2 or the Grant Agreement, and subject to Section 2.4:
(a)    In the event Participant’s Termination of Employment occurs by reason of
Participant’s death or Participant’s permanent and total disability (within the
meaning of Code Section 22(e)(3)), in either case, prior to or on December 31,
2016, then the Restricted Stock Units shall vest in full as of the termination
date.
(b)    In the event Participant’s Termination of Employment occurs by reason of
Participant’s death or Participant’s permanent and total disability (within the
meaning of Code Section 22(e)(3)), in either case, following December 31, 2016
but prior to the Certification Date, the Restricted Stock Units shall remain
outstanding and eligible to vest on the Certification Date based on the
achievement of the Performance Goals in accordance with the Grant Agreement and
Sections 2.2 and 2.4 hereof.
2.4.    Effect of Change in Control. Notwithstanding anything to the contrary in
Section 2.2 or 2.3 or the Grant Agreement, in the event of a Change in Control
that occurs prior to the Certification Date, the following provisions shall
apply:
(a)    If (i) the successor or surviving entity (or any affiliate thereto)
assumes the Restricted Stock Units (or permits the Restricted Stock Units to
remain outstanding) or replaces the

A-5













--------------------------------------------------------------------------------



Restricted Stock Units with restricted stock units to acquire stock in such
successor or surviving entity (or any affiliate thereto) that (A) preserve the
existing value of the Restricted Stock Units at the time of the Change in
Control and (B) provide for distribution in accordance with a vesting schedule
that is the same or more favorable to Participant than the Restricted Stock Unit
vesting schedule set forth herein (any such replacement award, a “Substitute
Award”) and (ii) any assumption or replacement described in (i) is structured
such that Participant will not incur any taxes or penalties under Code Section
409A and the guidance issued thereunder, then the Restricted Stock Units or such
Substitute Award shall remain outstanding and be governed by their respective
terms and the provisions set forth in the Plan, subject to Sections 2.4(c) and
(d).
(b)    If the successor or surviving entity (or any affiliate thereto) does not
assume or replace the Restricted Stock Units (or permit the Restricted Stock
Units to remain outstanding) as provided in Section 2.4(a) and Participant
remains continuously employed as of immediately prior to such Change in Control,
then the Restricted Stock Units shall vest in full as of immediately prior to
the Change in Control.
(c)    If the successor or surviving entity (or any affiliate thereto) assumes
or replaces the Restricted Stock Units (or permits the Restricted Stock Units to
remain outstanding) as provided in Section 2.4(a) and Participant experiences a
Qualifying Termination or a Termination of Employment by reason of Participant’s
death or permanent and total disability (within the meaning of Code Section
22(e)(3)), in any case, prior to or on December 31, 2016, then the Restricted
Stock Units shall vest in full as of the termination date.
(d)    If the successor or surviving entity (or any affiliate thereto) assumes
or replaces the Restricted Stock Units (or permits the Restricted Stock Units to
remain outstanding) as provided in Section 2.4(a) and Participant experiences a
Qualifying Termination or a Termination of Employment by reason of Participant’s
death or permanent and total disability (within the meaning of Code Section
22(e)(3)), in any case, following December 31, 2016 but prior to the
Certification Date, the Restricted Stock Units shall remain outstanding and
eligible to vest on the Certification Date based on the achievement of the
Performance Goals in accordance with the Grant Agreement and Section 2.2.
2.5.    Distribution of Stock.
(a)    Subject to Section 3.17, as soon as administratively practicable
following the vesting of any Restricted Stock Units pursuant to Sections 2.2,
2.3 and 2.4 (such vesting, a “Distribution Event”), but in no event later than
ten (10) days after such vesting date, the Company shall deliver to Participant
a number of shares of Stock equal to the number of Restricted Stock Units
subject to this Award that vest on the applicable vesting date (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Administrator in its sole discretion),
provided that any such payment made pursuant to Section 2.4 above in the event
of a Change in Control shall be made or deemed made immediately preceding and
effective upon the occurrence of such Change in Control.

A-6













--------------------------------------------------------------------------------



(b)    Distributions shall be made by the Company in the form of shares of
Stock. The Administrator may in its discretion issue fractional Shares or
eliminate fractional Restricted Stock Units by rounding down to the nearest
whole Share.
2.6.    Dividend Equivalent Rights. Effective as of the Grant Date, the Company
irrevocably grants to Participant Dividend Equivalent Rights (as defined below)
with respect to each Restricted Stock Unit that vests pursuant to Section 2.2,
2.3 or 2.4 or pursuant to the Country-Specific Terms, if applicable, subject to
the terms and conditions of the Plan and the Terms. “Dividend Equivalent Right”
means a right to receive an amount equal to the aggregate amount of dividends,
if any, paid to the Company’s stockholders on one share of Stock where the
record date(s) for such dividends occurred during the period from the Grant Date
through and including the day immediately preceding the date the share of Stock
subject to the Restricted Stock Unit to which such Dividend Equivalent Right
relates is distributed to Participant pursuant to Section 2.5 (the “Dividend
Equivalent Term”). The amount so paid shall be termed the “Dividend Equivalent
Amount”. The Company shall determine, in its discretion, whether the Dividend
Equivalent Amount shall be paid to Participant in the form of Stock or cash, and
the time and manner in which the Dividend Equivalent Amount shall be credited to
Participant during the Dividend Equivalent Term. Each Dividend Equivalent Right
shall terminate as of the date the share of Stock subject to the Restricted
Stock Unit to which such Dividend Equivalent Right relates is distributed.
Dividend Equivalent Rights shall not be paid to Participant for any Restricted
Stock Units that do not vest pursuant to Sections 2.2 through 2.4 above or
pursuant to the Country-Specific Terms.
2.7.    Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon settlement of the Restricted Stock Units, the Dividend
Equivalent Rights, or any portion of either, may be either previously authorized
but unissued shares or issued shares which have then been reacquired by the
Company. Such shares shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Stock in settlement of the
Restricted Stock Units, the Dividend Equivalent Rights, or any portion of
either, prior to fulfillment of all of the following conditions:
(a)    The admission of such shares to listing on all stock exchanges on which
such Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
under any state, federal, foreign or local law or under rulings or regulations
of the U.S. Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its sole and absolute
discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any state, federal,
foreign or local governmental agency which the Administrator shall, in its sole
and absolute discretion, determine to be necessary or advisable;
(d)    The receipt by the Company (or other employer) of full payment of any
Tax- Related Items (as defined in Section 3.14(a)); and
(e)    The lapse of such reasonable period of time following the applicable
Distribution Event as the Administrator may from time to time establish for
reasons of administrative convenience.

A-7













--------------------------------------------------------------------------------



2.8.    Rights as Stockholder. The holder of the Restricted Stock Units or
Dividend Equivalent Rights shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any shares issuable or
deliverable upon settlement of the Restricted Stock Units or Dividend Equivalent
Rights, or any part thereof, unless and until such shares shall have been issued
by the Company to such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).
III.
OTHER PROVISIONS

3.1.    Administration. The Administrator shall have the power to interpret the
Plan and the Terms and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Terms, the Restricted Stock Units or the Dividend Equivalent
Rights. In its sole and absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan and the Terms, subject to Section 13.2 of the Plan.
3.2.    Limited Transferability.
(a)    Subject to Section 3.2(b), the Restricted Stock Units may not be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution. Neither the Restricted Stock Units nor any interest or
right therein or part thereof shall be liable for Participant’s debts, contracts
or engagements or the debts, contracts or engagements of Participant’s
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
(b)    Notwithstanding any other provision of the Terms, if Participant resides
in the U.S. and the Administrator consents, Participant may transfer the
Restricted Stock Units to one or more “Permitted Transferees” (as defined in the
Plan), subject to the following terms and conditions:
(i)    the Restricted Stock Units shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;
(ii)    the Restricted Stock Units shall continue to be subject to all the terms
and conditions of the Plan and the Terms, as amended from time to time, as
applicable to Participant (other than the ability to further transfer the
Restricted Stock Units); and
(iii)    Participant and the Permitted Transferee execute any and all documents
requested by the Company, including, without limitation documents to (A) confirm
the status of

A-8













--------------------------------------------------------------------------------



the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws,
and (C) evidence the transfer.
3.3.    Restrictive Legends and Stop-Transfer Orders.
(a)    Any share certificate(s) evidencing the shares of Stock issued hereunder
shall be endorsed with any legend(s) that may be required by applicable federal,
state or foreign securities laws, to be placed on the certificate(s) evidencing
such shares.
(b)    Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
(c)    The Company shall not be required: (i) to transfer on its books any
shares of Stock that have been sold or otherwise transferred in violation of any
of the provisions of the Terms, or (ii) to treat as owner of such shares of
Stock or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.
3.4.    Nature of Grant. In accepting the grant of Restricted Stock Units,
Participant acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted repeatedly in the past;
(c)    subject to the terms of any other plan or program applicable to a
Participant or any Written Agreement between the Company or a Subsidiary and a
Participant, all decisions with respect to future restricted stock unit grants,
if any, will be at the sole discretion of the Company;
(d)    nothing in the Plan or the Terms shall confer upon Participant any right
to continue in the employ or service of the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate Participant’s employment or services at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a Written Agreement between the Company or an Affiliate and
Participant;
(e)    Participant is voluntarily participating in the Plan;
(f)    the Restricted Stock Units and the shares of Stock subject to the
Restricted Stock Units are not intended to replace any pension rights;

A-9













--------------------------------------------------------------------------------



(g)    the future value of the underlying shares of Stock is unknown and cannot
be predicted;
(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from Participant’s
Termination of Employment by the Employer (as defined in Section 3.14(a)) or the
Company (for any reason whatsoever and whether or not in breach of local labor
laws), and as a condition to receiving the grant of Restricted Stock Units,
Participant irrevocably agrees (i) never to institute any claim against the
Company or the Employer, in the event of any such forfeiture, (ii) to waive his
or her ability, if any, to bring any such claim, and (iii) to release the
Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims;
(i)    except as provided otherwise in Section 2.3 or 2.4, in the event of
Participant’s Termination of Employment (whether or not in breach of local labor
laws), Participant’s right to vest in the Restricted Stock Units under the Plan,
if any, will terminate effective as of the date that Participant is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
employed for purposes of Participant’s Restricted Stock Unit grant;
(j)    for Participants who reside outside of the U.S., the following additional
provisions shall apply:
(i)    the Restricted Stock Units and the shares of Stock subject to the
Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;
(ii)    except as explicitly provided pursuant to the terms of a written benefit
plan maintained by the Company or a Subsidiary, the Restricted Stock Units and
the shares of Stock subject to the Restricted Stock Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Affiliate of the Company; and
(iii)    Participant acknowledges and agrees that none of the Company, the
Employer or any Affiliate shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the U.S. dollar that may
affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any shares of Stock acquired upon settlement.

A-10













--------------------------------------------------------------------------------



3.5.    Shares to Be Reserved. The Company shall at all times prior to the
settlement or forfeiture of the Restricted Stock Units reserve and keep
available such number of shares of Stock as will be sufficient to satisfy the
requirements of the Terms.
3.6.    Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the local postal service, addressed as follows:
If to the Company:
Allergan, Inc.
Attention: General Counsel
2525 Dupont Drive
Irvine, California 92612



If to Participant:
To Participant’s most recent address then
on file in the Company’s personnel records.



By a notice given pursuant to this Section 3.6, either party may thereafter
designate a different address for notices to be given to that party.
3.7.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Terms.
3.8.    Governing Law; Venue. The Terms shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to conflicts of
law principles thereof.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Terms, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Orange County, California, or the U.S. federal courts for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.
3.9.    Severability. Should any provision of the Terms be determined by a court
of law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.
3.10.    Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the U.S.
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the U.S. Securities and Exchange Commission thereunder, and state
and foreign securities laws and regulations. Notwithstanding anything herein to
the contrary, the Plan shall be administered, and the Restricted Stock Units
shall be granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and the Terms
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

A-11













--------------------------------------------------------------------------------



3.11.    Amendments. Except as explicitly prohibited by the Plan, the Terms may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of the Terms shall adversely affect the Restricted Stock Units in
any material way without Participant’s prior written consent. The Terms may not
be modified, suspended or terminated except by an instrument in writing signed
by a duly authorized representative of the Company and, if Participant’s consent
is required, by Participant.
3.12.    Successors and Assigns. The Company may assign any of its rights with
respect to the Restricted Stock Units to single or multiple assignees, and the
Terms shall inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth in Section 3.2, the Terms
shall be binding upon Participant and Participant’s heirs, executors,
administrators, successors and assigns.
3.13.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Terms, if Participant is subject to Section 16 of
the Exchange Act, the Plan, the Restricted Stock Units and the Terms shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Terms shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.14.    Taxes.
(a)    Regardless of any action the Company or Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax- Related Items is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
with respect to the issuance of the Restricted Stock Units or Dividend
Equivalent Rights, the distribution of shares of Stock with respect thereto, or
any other taxable event related to the Restricted Stock Units or Dividend
Equivalent Rights; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units or
Dividend Equivalent Rights to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax-
Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their

A-12













--------------------------------------------------------------------------------



respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i)    withholding from Participant’s wages or other compensation payable to
Participant by the Company and/or the Employer; or
(ii)    withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization); or
(iii)    withholding a number of vested shares of Stock otherwise issuable to
Participant; or
(iv)    for Participants who reside in the U.S. only, by accepting vested shares
of Stock having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for all
Tax-Related Items.
(c)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, Participant is deemed to have been issued the full number of shares of
Stock subject to the vested Restricted Stock Units, notwithstanding that a
number of the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant’s participation
in the Plan.
(d)    Participant shall pay to the Company or the Employer any amount of Tax-
Related Items that the Company or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company shall not be
obligated to deliver any certificate representing shares of Stock issuable with
respect to the Restricted Stock Units or Dividend Equivalent Rights to
Participant or his legal representative unless and until Participant or his
legal representative shall have paid or otherwise satisfied in full the amount
of all Tax-Related Items applicable with respect to the taxable income of
Participant resulting from the grant of the Restricted Stock Units or Dividend
Equivalent Rights, the distribution of the shares of Stock issuable with respect
thereto, or any other taxable event related to the Restricted Stock Units or
Dividend Equivalent Rights.
3.15.    Data Privacy. This Section 3.15 applies to Participant only if
Participant resides outside the U.S. If Participant resides outside the U.S.,
then Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in these Terms and any other Restricted Stock Unit grant materials by
and among, as applicable, the Employer, the Company and its Affiliates for the
purpose of implementing, administering and managing Participant’s participation
in the Plan.

A-13













--------------------------------------------------------------------------------



Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares of Stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, Charles Schwab & Co., Inc.,
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Participant understands, however, that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
3.16.    Unfunded, Unsecured Obligations. The obligations of the Company under
the Plan and the Terms shall be unfunded and unsecured, and nothing contained
herein shall be construed as providing for assets to be held in trust or escrow
or any other form of segregation of the assets of the Company for the benefit of
Participant or any other person. Participant shall have only the rights of a
general, unsecured creditor of the Company with respect to the Restricted Stock
Units, unless and until shares of Stock shall be distributed to Participant
under the terms and conditions set forth herein.
3.17.    Compliance with Internal Revenue Code Section 409A. Notwithstanding any
provision to the contrary in this document or the Grant Agreement, for
Participants who are U.S. taxpayers, the Restricted Stock Units and Dividend
Equivalent Rights granted hereunder are not intended to provide for any deferral
of compensation subject to Code Section 409A and, accordingly, the Organization
& Compensation Committee of the Company’s Board of Directors shall complete the
Written Certification (as defined in the Grant Agreement) required hereunder,
and the benefits provided pursuant hereto shall be paid, on or before than the
later of: (i) the fifteenth day of the third month following Participant’s first
taxable year in which such benefit is no longer subject to a substantial risk of
forfeiture, and (ii) the

A-14













--------------------------------------------------------------------------------



fifteenth day of the third month following the first taxable year of the Company
in which such benefit is no longer subject to a substantial risk of forfeiture,
in each case, as determined in accordance with Code Section 409A and any
Treasury Regulations and other guidance issued thereunder.
3.18.    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Stock. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
3.19.    Language. If Participant has received these Terms or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
3.20.    Electronic Delivery. the Company may, in its sole discretion, deliver
any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
3.21.    Country-Specific Terms. Notwithstanding anything to the contrary
herein, the Restricted Stock Unit grant shall be subject to the Country-Specific
Terms, if any, for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Country-Specific Terms, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Country-Specific Terms constitute part of these
Terms and are incorporated herein by reference.
3.22.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares of Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require Participant to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
3.23.    Currency. All calculations under the Plan shall be prepared based on
U.S. dollars. Amounts denominated in any currency other than U.S. dollars shall
be converted into U.S. dollars on the basis of the Exchange Rate in effect on
the relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. dollars, as reported on the relevant date in The
Wall Street Journal (or such other reliable source as may be selected from time
to time by the Administrator in its discretion).
3.24.    Waiver. Participant acknowledges that a waiver by the Company of a
breach of any provision of the Terms shall not operate or be construed as a
waiver of any other provision of the Terms, or of any subsequent breach by
Participant or any other participant.

A-15













--------------------------------------------------------------------------------



3.25.    Exclusive List of Accelerated Vesting Provisions. Notwithstanding
anything to the contrary in the Plan or any other plan, policy, program or
agreement, Sections 2.2, 2.3 and 2.4 set forth the exclusive list of
circumstances under which the Restricted Stock Units may become vested.
Participant agrees that the circumstances under which the Restricted Stock Units
will vest may be modified or amended only by an instrument in writing
specifically referencing the provisions of this Section 3.25, signed by
Participant and a duly authorized representative of the Company.
3.26.    Coverage under Recoupment Policy. Participant acknowledges and agrees
that, except to the extent prohibited by applicable law, the Restricted Stock
Units and any and all shares of Stock, cash, cash equivalents, assets or
securities received by or distributed to Participant in settlement of the
Restricted Stock Units shall be subject to any policy on the recovery of
compensation that the Board (or a duly authorized committee thereof) or the
Company may adopt, including any such policy adopted after the Grant Date.
3.27.    Adjustments.  Participant acknowledges that the Restricted Stock Units
are subject to modification and termination in certain events as provided in
this Agreement and Article 14 of the Plan.
3.28.    Entire Agreement. The Plan and the Terms constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.



A-16













--------------------------------------------------------------------------------



EXHIBIT A-1
TO PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD GRANT AGREEMENT


PEER GROUP


Abbott Laboratories
Abbvie Inc.
Actavis, Inc.
Alexion Pharmaceuticals, Inc.
Amgen Inc.
Biogen Idec Inc.
Bristol-Myers Squibb Company
Celgene Corporation
Eli Lilly and Company
Endo International plc
Gilead Sciences, Inc.
Regeneron Pharmaceuticals, Inc.
St. Jude Medical, Inc.
Stryker Corporation
Valeant Pharmaceuticals International, Inc.

A-1-1











